Citation Nr: 0309072	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  95-00-107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1986 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in New 
York, New York that denied service connection for hepatitis 
and also found that new and material evidence had not been 
submitted to reopen claims for service connection for right 
and left knee disorders, a right shoulder disability, and a 
nervous disorder.  In May 1995 the veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the New York RO.  A transcript of this hearing is of record.  

The veteran subsequently moved and his claims folder was 
transferred to the RO in Waco, Texas.  In December 2000 the 
veteran was scheduled for a Board hearing in Washington, 
D.C., but he failed to report for this scheduled hearing.  

In a decision dated in January 2001, the undersigned found 
that new and material evidence had been submitted to reopen 
the veteran's claims of service connection for a right knee 
disorder, a left knee disorder, and a right shoulder 
disorder.  The Board remanded the issues of service 
connection for hepatitis and whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a nervous disorder in order that the RO could 
adjudicate the question of whether a timely substantive 
appeal had been filed in regard to these issues.  (In a 
subsequent rating action the RO determined that a timely 
substantive appeal had not been filed in regard to these 
issues.  The veteran was informed of this decision and 
advised regarding his appellate rights.  He did not 
thereafter file a notice of disagreement and these matters 
are therefore not part of this appeal.)

In a rating decision of August 2002, the RO granted service 
connection for a right knee disorder and a left knee disorder 
and assigned each of these disabilities a 10 percent rating, 
effective December 1, 1990.  The RO denied service connection 
for a right shoulder disability and this issue is currently 
before the Board on appeal.  


FINDINGS OF FACT

The veteran's right shoulder disability is unrelated to 
disease or injury in service.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO informed the veteran of the provisions of the VCAA and 
the relevance of this legislation to his current claims in a 
May 2001 letter.  This letter advised him of the evidence 
needed to substantiate his claims, and of who was responsible 
for obtaining what evidence. In addition, the pertinent law 
and regulations governing the veteran's claim for service 
connection was contained in the statement of the case of June 
1993 and in several subsequent supplemental statements of the 
case.  In addition, the Board's January 2001 remand also 
informed the veteran of the evidence he was responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current claim for 
service connection for a right shoulder condition, but not 
associated with the claims folder.  Pursuant to the Board's 
January 2001 remand, VA medical examinations have been 
conducted that reported relevant clinical evidence, and also 
provided a medical opinion on the medical questions currently 
relevant to this appeal.

Therefore, because VA has complied with the notice 
requirements of the VCAA and since there is otherwise no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's current claim regarding service connection for 
a right shoulder disability.  38 U.S.C.A. § 5103A(a)(2). 
Accordingly, the Board will proceed to adjudicate this claim 
on the basis of the evidence currently of record. 

                                                         I.  
Factual Basis

On the veteran's October 1986 examination prior to service 
enlistment no pertinent abnormalities were reported on 
clinical evaluations.  Review of the service medical records 
shows no complaints findings or diagnosis indicative of a 
right shoulder disability.  No examination prior to the 
veteran's discharge from service is of record.  On his 
original claim, VA Form 21-526, received in February 1991, 
the veteran indicated that he was not afforded such an 
examination.

During an October 1992 VA general medical examination an 
evaluation of the musculoskeletal system revealed no signs of 
injuries.  The veteran's upper extremities were noted to be 
functional for activities of daily living.  

While being treated by the VA as an outpatient in August 1993 
the veteran complained of on and of right shoulder pain since 
service.  

During a May 1994 VA hospitalization for the treatment of 
psychiatric symptoms the veteran noted that he was pursuing a 
claim for service connection for a right shoulder disability.  
The discharge summary notes a history of apparent injury to 
the right shoulder.  Evaluation revealed some deformity of 
the right shoulder.  At the time of discharge from this 
hospitalization the diagnoses on Axis III included right 
bicipital tendonitis.  

During VA outpatient treatment later that month the veteran 
gave a history of pain in the right shoulder since an injury 
while doing push-ups in 1986 while in the service.  In 
December 1994 he was diagnosed as having impingement syndrome 
and a slap lesion in the right shoulder.  It was noted that 
slap lesion had recently been debrided.  In January 1995 the 
veteran underwent an acromioplasty of the right shoulder and 
exploration of the rotator cuff.  

During a May 1995 RO hearing the veteran stated that he 
injured his right shoulder as a result of doing push-ups with 
a rucksack during service.  He said that he had been in 
treatment for his right shoulder since 1993 and had recently 
undergone right shoulder surgery at a VA facility.   

Of record are several statement from associates of the 
veteran who reported, in pertinent part, that they never 
heard the veteran complain of any right shoulder problem 
prior to his military service.  The record also contains a 
statement from an associate of the veteran during service who 
reported that, during service, the veteran told her that he 
had injured his right shoulder during basic training.  

On a VA orthopedic examination conducted in June 2001, the 
veteran gave a history of noticing shoulder pain after the 
first few months of service while doing push-ups service.  He 
related his duties later in service included hauling heavy 
machinery and laying mines that weighed 20 pounds each.  He 
said that he did not report his shoulder pain during service.  
The examiner noted review of the claims folder.  After the 
examination the diagnoses included right shoulder pain, 
status post acromioplasty and decompression.  It was the 
opinion of the examiner that the veteran's right shoulder 
injury and pain had its onset during service.  

In January 2002, the RO requested that the examiner furnish a 
rationale for the opinion.  A VA physician reviewed the 
veteran's claims folder but did not conduct a physical 
examination of the veteran.  The VA physician stated that he 
found no clinical evidence of any right shoulder disability 
during service.  He said, essentially, that the records 
showed that the veteran began having trouble with his right 
shoulder after service and underwent an acromioplasty.  After 
the review, the VA physician's diagnoses included impingement 
syndrome of the right shoulder.  The doctor said that there 
was no medical evidence of this condition having started or 
having been exacerbated during service.   

II.	Legal Analysis

Service connection may be granted for disability incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for 
disability diagnosed after service when all the evidence 
establishes that the disability had its onset during service.  
38 C.F.R. § 3.303(d) (2002).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where as here the Board is presented 
with conflicting medical evidence, it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The evidence in favor of the veteran's claim includes his 
reports that he experienced right shoulder pain in service 
and continued to experience such pain thereafter.  Also 
supporting his claim is the lay statement, and the opinion of 
the VA examiner in June 2001.

The evidence against the veteran's claim includes the 
negative service medical records, the essentially normal VA 
examination in 1992, and the opinion of the VA physician in 
January 2002.

The June 2001 examination report was the product of a review 
of the claims folder, but ultimately the examiner must have 
relied on the history furnished by the veteran during the 
examination.  The veteran's history was the only evidence 
reported by the examiner that supported the conclusion.  

However, the veteran has not given a consistent history of 
his disability.  On his original application for service 
connection he reported that he had been treated in service 
for a right shoulder disability, while in later statements he 
said that he had not received such treatment.  On the October 
1992 VA general medical examination he reported no past 
medical history other than excision of a mass on the neck, 
while in later statements he reported that he had been having 
right shoulder pain for six years prior to that examination.  
His later statements, made after he had decided to seek 
service connection, do not seem credible in light of his 
earlier statements and the contemporaneous record.

The Board finds that the January 2002 opinion, the 1992 
examination report, and the negative medical records prior to 
1994, outweigh the recent lay statement, the veteran's recent 
statements and the medical opinion based on the veteran's 
statements.  Accordingly, the preponderance of the evidence 
is against the claim.


ORDER

Service connection for a right shoulder disability is denied.  






	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

